Eon. C. X'.Yorrid, June 7, 1939, Pwo 3


specificand dc?oignnted pur~;onen,is found in Article
7010, Revised Civil Statutes, 1925.
          ~~rtiole%28, Revised Civil Statutes, 1925,
provides that the funds reaeived by the oounty.treasur-
+r shall be alassitied;first, all jury fees, allxconeys
rooeived frc?mthe sale of'eatrays, and oooupationtaxes;.
second, all Fioneysreoelvad under any of the provisions
of the xoad and brl&:e law, lnoludi~ the penaltiesre-
00~ered lropld.b0ads r0r i’aiiiryto mph      or088bg8,
and all fines.ana rarieiw08, aad ama,     sll momyatqro- .
a eivea
    mo t
       0t3mlwl
             1p ~
                p.
                 mp r lato
                         ted  rs8pedtl~
                           th e .
olsssss as designate4 in Artlela .laaBor by the oommis8ion-
sr@XSWt&     &Mole 16t0, ~B&.sed'Civil6tstuts8~ m,
19&S, ptides   that tha oommlssionaks*oourt mayosum
suoh other aooouata to be kept, orssfl~ other olssses uf
fW,ndsa8 it .auy dm pr@& md reQube the-88r2#tto k
Zssusd~tthesmaadrrgist~ao~~~:




          We do not find any authority r0r m&in& a &Is-
tlnotion between fund6 to reuelve del%.nquenttaxas or
taxes aolleatedby tu jtxdgwntaand those aolleM%d ba-
rata beooaing dslinqusnt. Tha oounty tresnursr shall ra-
oehe .euohfun&~ and pay and apply thensame au the law
mqulres. By the reoeiring of euah moneyr "frgm whatever
souroe~, the statute makes no distlnatlonbetween .gsneral
and spsoial funds but eupllaitly requires timt~allmon~ya
belon@ng to the oounty shall be reoelved and paid out by
the aounty treasurer under the diraation of the oasoaissiorl-
em t oourt. This provision, though it direots the paying
flon.C. Y. TJorrld,Tune 7, 1939, 3age 4


out of money, would not tlukhrrlzea divemion of such
runbs,
          The 3~prernaCourt of this state has o&early
drawn a dlstlnottonbetneen oonstltutlonalan& statu-
tory funds, holding that the oomissloners* court,
uuder AHAole lE10, cujma, is not authorizedto direct
tho transferrrou one wnstltutlonal rund or monay
reoe~ved fxom taxes levlea ostensiblyfox one puxpow
intO -0thsr tid 0~ 0~pd0d r0r ~~0th~ tnd dminot
puxposs. Such authority granted in staidatatutemaa
thererom held to apply anl$ to statutory fu#da md
theeom&sslonem'    oamt ia urthorS%~tomekmenly
mwh transfers or rums as by statuts ax8 apsoWhwlly
mummxatok    l&i oase of Carroll YBr Wilw,     3.09
Tcx. 163, 202 SW so4 18 dlreotly In point as to tlw
qusatton aubmlttod,~ressly holding tbst.luflola 8
Smotion 9 6f the Constltutloaor WEBS, mqwa, inli&.ts
any and sll tranafsxs of tax nmney from oue to umthmr
of the ss.~exal
              qlasses of r~‘rmdrr
                              themein abet& aott
lsaseq~e.fhbe~tt~.i~~~p~~th~~
ddhu,oi taxillaneyzlIlusdo8teasrrriblyroruIothar
               Undarths aathorityolte&    *S-be
Zd~Gae          amzty txes-      to apportion errah
monaye kallmotmd aoaoxdlngly as fo thr yaaxs In uhiah
th6 1~   YRLSSIC&d43
                   t0 th0 +ariOpS rUUd8 rOr the SpeaiiiO
ptrrposaatha~ln~esaignat~andthhoauntJ~~r
w0u.u 8e uaauthorizodto txaasrer or pkoe ancxbay6 laried
for4lffemmtpurposes    into the geaaralfuudorthe
Qounty.
          It is, thexmfoxe, the oplnlonofthiede~rt-
meat that all delinquenttax uc+na~ 6Otiated   8y tax
emits, should be apportionsd to the various .$uudsde-
al@mteQ for speoitlo purposes a8 authorized by Artlole
8, Section 9 of the Constitutionof Texas at the timrethe
levy was made. The dtiBSiOIh3rS' OOUXt 1s tuaauthorlssd
to order that suoh moneys, levied for spsoiflcpUITOS@S
Ron. C. 7.S'
         .. I:orris,Tune 7, 1939, %se   5


other than cnunty pm-poses, be cre?itcc!to the general
fU.lld.
          Trusting the above answers your quootion, we
renein
                             Yours uer; truly